10

ll

12

14

15

16

17

18

19

20

21

22

 

 

 

 

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

UNITED STATES OF AMERICA, Case No.: 2:17-cr-001 l4-APG-CWH

Plaintiff Order Regarding the Parties’ Designations

of Portions of Two Voluntary Statements

v. and Objections
DAVID ALAN COHEN, [ECF No. 319]

Defendant

The Government has designated as trial exhibits portions of Mr. Cohen’s two statements

to the police. ECF No. 315. Mr. Cohen submitted counter-designations and one obj ection. The

Governrnent filed a response to Mr. Cohen’s submittal. ECF No. 319. BeloW are my rulings on
these issues.

Statement l (ECF No. 319-1). Page 21

The Government’s objection is sustained. Mr. Cohen’s proposed designation is
inadmissible hearsay and not admissible under the rule of completeness This portion of the
transcript is excluded

Statement 2 (ECF No. 319-2), Pages 6-8

The Government does not object to Mr. Cohen’s designations, but requests to add
additional designations on page 6. That request is granted The additional material may be
included.

Statement 2 (ECF No. 319-2), Page 21 (top of page)

l Will rule on the Government’s objection to this designation after l hear from Mr. Cohen
regarding its relevance

////

 

10

11

12

14

15

16

17

18

19

20

21

22

23

 

 

Statement 2 (ECF No. 319-2)` Page 21 ( bottom of page)

The Government does not object to Mr. Cohen’s designations, but requests to add an
additional designation at the bottom of page 22. That request is granted. The additional material
may be included.

Statement 2 (ECF No. 319-2), Page 29

The Government does not object to Mr. Cohen’s designations, but requests to add
additional designations on pages 28 and 29. That request is granted. The additional material
may be included.

Statement 2 (ECF No. 319-2), Page 37

l Will rule on the Government’s objection to this designation after l hear from Mr. Cohen
regarding its relevance

Statement 2 (ECF No. 319-2)` Pages 38-39

The Government’s objection is sustained. Mr. Cohen’s designation is inadmissible
hearsay and not admissible under the rule of completeness

Mr. Cohen’s objection to Government’s designation of Statement 2 (ECF No. 319-2).
page 22.

I Will rule on this objection after l hear from the parties

DATED this 16th day of November, 2018.

_%/=/

 

ANDREW P. GORDON
UNITED STATES DISTRICT JUDGE

 

